

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 


 
 
This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective as of
August 9, 2007 (“Effective Date”), by and between The DIRECTV Group, Inc., a
Delaware corporation (the “Company”), and Chase Carey (“Executive”).
 
WHEREAS, prior to the Effective Date, the Executive has served the Company in an
executive capacity as President and Chief Executive Officer, pursuant to the
terms of an employment agreement between the Company and the Executive executed
on March 16, 2004 but effective as of January 1, 2004 (the “Prior Agreement”);
and
 
WHEREAS, the Company and the Executive desire to continue such employment
relationship and enter into this Agreement, which will, except as otherwise set
forth herein, supersede the Prior Agreement and set forth the terms and
conditions under which the Company will continue to employ Executive to render
services to the Company and its affiliates; and
 
WHEREAS, the material terms and conditions of Executive's continued employment,
as set forth in this Agreement, have been approved by the Compensation Committee
(the “Compensation Committee”) of the Board of Directors of the Company (the
“Board”) and the Board at meetings held on August 8, 2007.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter contained, the parties agree as follows:
 
1.  Employment. Duties and Acceptance
 
1.1  Employment by the Company
 
.  The Company agrees to continue to employ Executive to render exclusive and
full-time services to the Company and its subsidiaries for the Term of
Employment (as hereinafter defined), subject to the terms of this
Agreement.  During the Term of Employment, Executive shall serve as, and his
title shall be, President and Chief Executive Officer of the Company.  In such
capacity, the Executive shall have all powers, duties and responsibilities that
are customary for a president and chief executive officer of a company of a
similar size, type and nature to the Company, including the power and authority
to supervise and determine the business, affairs and operations of the Company
and its subsidiaries, including the authority to appoint, supervise, and remove
subordinate officers of the Company and its subsidiaries.  During the Term of
Employment, Executive shall have such additional duties, but only to the extent
consistent with such position, as may be assigned to him from time to time by
the Board.  In such capacity, Executive shall report exclusively to the
Board.  In addition, during the Term of Employment, Executive shall continue to
be designated a director of the Company and of each material subsidiary of the
Company, and shall serve in such capacity or capacities without additional
compensation.
 
1.2  Acceptance of Employment by Executive
 
.  Executive accepts such employment and agrees to devote his full time and
attention as necessary to fulfill all of the duties of his employment hereunder
and shall render the services described above.  Without the prior written
consent of the Company, Executive agrees that he will not, directly or
indirectly, engage in any other business activities or pursuits so long as he is
performing services for the Company, whether on his own behalf or on behalf of
any other person, firm or corporation, except for making passive investments in
accordance with Section 4.1.1 hereof.  Notwithstanding the foregoing, Executive
may continue to serve as a director of News Corporation (pending his
resignation), British Sky Broadcasting Group plc., and Colgate University and as
a director of such other companies as shall be agreed to by the Nominating and
Corporate Governance Committee or the Board.
 
1.3  Place of Employment
 
.  Executive's principal place of employment shall be at the Company's offices
in New York, subject to such travel as the rendering of the services hereunder
may require, and shall include working at the Company’s offices in El Segundo,
California.
 
2.  Term of Employment
 
.  The term of employment under this Agreement shall be the period commencing on
the Effective Date and ending on December 31, 2010 (the “Term of Employment”).
 
3.           Compensation and Benefits.
 
2.1  Compensation
 
.  As compensation for all services to be rendered pursuant to this Agreement,
the Company shall pay Executive as follows:
 
2.1.1  Base Salary
 
.  Executive shall be paid, on regular pay dates as now in effect or shall then
be in effect under Company policy, at the rate of $2,222,000 per annum (“Base
Salary”) subject to increase effective as of each January 1 during the Term of
Employment, beginning on January 1, 2008, based on the increase, if any, in the
Consumer Price Index for all Urban Consumers for the New York City area (or any
successor Consumer Price Index) based on data published by the Bureau of Labor
Statistics of the United States Department of Labor for the preceding year.
 
2.1.2  Annual Bonus
 
.  For each fiscal year ending during the Term of Employment, commencing with
the fiscal year ending December 31, 2007, Executive shall be eligible to receive
an annual cash bonus (the “Bonus”) pursuant to The DIRECTV Group, Inc. Amended
and Restated Executive Officer Cash Bonus Plan (the “Cash Plan”), based on the
achievement of certain targets related to the performance of the Company and its
subsidiaries (collectively, “DIRECTV”), established with the approval of the
Compensation Committee.  If Executive achieves the target in any such fiscal
year, Executive's annual bonus for such fiscal year shall be 150% of his Base
Salary (the “Target Bonus”), subject to increase or decrease based on annual
performance, as determined by the Compensation Committee, provided that the
maximum Bonus payable to the Executive for any fiscal year shall not exceed the
amount permitted under the Cash Plan based upon objective criteria set by the
Compensation Committee with respect to such fiscal year during the first 90 days
of such fiscal year.
 
2.1.3  Equity Awards
.  Effective at the close of business on August 13, 2007 (the “Grant Date”),
Executive shall be granted equity awards under The DIRECTV Group, Inc. Amended
and Restated 2004 Stock Plan (the “Stock Plan”) having an aggregate value on the
Grant Date approximately equal to $20 million (determined as described below),
consisting of (a) an award of restricted stock units (the “RSU Award”) and (b)
an award of options for Company common stock (the “Stock Option Award”), each as
described below:
 
(a)  RSU Award:  The RSU Award shall be evidenced by the Performance Stock Unit
Award Agreement substantially in the form approved by the Compensation Committee
(the “Award Agreement”) which shall provide for the issuance of a target number
of restricted Stock Units equal to the amount determined by dividing $10 million
by the average closing market price on the New York Stock Exchange for Company
common stock for the 90 days prior to the Grant Date, and rounding up to the
nearest hundred (100) units.
 
(b)   Stock Option Award:  The Stock Option Award shall be evidenced by the
Non-Qualified Stock Option Agreement substantially in the form approved by the
Compensation Committee (the “Option Agreement”) which shall provide for
non-qualified options to purchase, at an exercise price equal to the fair market
value (the closing market price on the New York Stock Exchange) of a share of
Company common stock on the Grant Date, such number of shares of Company common
stock as have a Black-Scholes value of $10 million at the Grant Date, using the
same valuation methodology as used by the Company in its audited financial
statements, rounded up to the nearest hundred (100) shares.
 
2.2  Employee Benefit Plans; Perquisites.
 
2.2.1  Participation in Employee Benefit Plans.  During the Term of Employment,
Executive shall be entitled to participate in all benefit plans or arrangements
presently in effect or hereafter adopted by the Company applicable to executive
officers of the Company, including, but not limited to, any pension, group
medical, dental, disability and life insurance, or other similar benefit plans.
 
2.2.2  Perquisites.   During the Term of Employment, the Executive shall be
authorized to use the corporate jet maintained by the Company (if the Company
continues to maintain such corporate jet) as required by Executive and otherwise
the Company shall pay, or reimburse Executive, for first-class air travel for
Executive, as required in the performance of his duties hereunder.
 
2.3  Business Expenses.  During the Term of Employment, the Company shall pay,
or reimburse the Executive for, all expenses reasonably incurred by him in
connection with his performance of his duties hereunder.
 
 
3.  Termination of Employment
 
3.1  Termination Due to Death or Disability
 
.
 
(a)  The Term of Employment and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive suffers
a Disability (as defined on Exhibit A hereto).
 
(b)  Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate or beneficiaries (as the case may be)
shall be entitled to receive:
 
(i)  an amount equal to Executive’s Base Salary through the last day of the Term
of Employment (determined as if such death or Disability did not occur), payable
in a lump sum cash payment to the extent permitted under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and, to the extent not
so permitted, in substantially equal installments, at such times and in such
manner as is in accordance with the Company’s regular payroll practices;
 
(ii)  payment of the pro-rated portion of the Target Bonus for the year in which
such termination on account of death or Disability occurs, payable promptly, but
in no event later than March 15 following the last day of the fiscal year in
which Executive's termination on account of death or Disability occurred;
 
(iii)  acceleration, vesting and immediate issuance of 100% of the shares of
Company common stock associated with the RSU Award, at “target”, as provided in
the Award Agreement;
 
(iv)  immediate acceleration and vesting of the Stock Option Award, with the
options to remain exercisable throughout the period ending on the  Expiration
Date, as provided in the Option Agreement; and
 
(v)  such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s employment due to death or Disability,
except as set forth in this Section 4.1(b), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
 
3.2  Termination by the Company for Cause or by Executive Resignation without
Effective Termination
 
(a)  For the purposes of this Agreement, “Cause” and “Effective Termination”
shall be as defined on Exhibit A hereto.
 
(b)  The Term of Employment and Executive’s employment hereunder may be
terminated by the Company for Cause and shall terminate automatically upon
Executive’s resignation without Effective Termination; provided that Executive
will be required to give the Company at least 60 days advance written notice of
a resignation without Effective Termination, unless otherwise approved by the
Board.  In the event the Company terminates Executive's employment for Cause or
if Executive resigns without Effective Termination, Executive shall be entitled
to receive only:
 
(i)  Base Salary through the date of termination;
 
(ii)  any Target Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, and
 
(iii)  such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Effective Termination, except as set forth in
this Section 4.2(b), Executive shall have no further rights to any compensation
or any other benefits under this Agreement.
 
3.3  Termination by the Company without Cause or Resignation by the Executive
for Effective Termination
 
.
 
(a)  The Term of Employment and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for
Effective Termination.
 
(b)  If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Executive resigns for Effective
Termination, then subject to Executive’s execution, delivery and non-revocation
of a release of claims against the Company and its affiliates, on a form
reasonably satisfactory to the Company, Executive shall be entitled to receive,
in full discharge of all of the Company's obligations to Executive:
 
(i)  an amount equal to the greater of (x) Base Salary and Target Bonus for the
balance of the Term of Employment and (y) one times Base Salary and Target
Bonus, payable in substantially equal installments, at such times and in such
manner as is in accordance with the Company’s regular payroll practices;
 
(ii)  acceleration, vesting and immediate issuance of 100% of the shares of
Company common stock associated with the RSU Award and with Executive’s 2004 RSU
Award, at “target”, as provided in the Award Agreement;
 
(iii)  immediate acceleration and vesting of the Stock Option Award, with the
options to remain exercisable throughout the period ending on the Expiration
Date, as provided in the Option Agreement; and
 
(iv)  such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s employment by the Company without
Cause (other than for death or Disability) or resignation by Executive for
Effective Termination, except as set forth in this Section 4.3(b), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
 
3.4  Continued Employment Beyond Expiration of the Term of Employment.  Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Term of Employment shall be deemed
an employment at-will and, except as provided below, shall not be deemed to
extend any of the terms of this Agreement and Executive’s employment may
thereafter be terminated by either Executive or the Company; provided, that the
provisions of Section 4.1 shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.
 
(a)  Sections 2.1.1, 2.1.2, 2.2, 2.3, and 4.1 hereof shall apply following the
expiration of the Term of Employment during which Executive is an at-will
employee (the “Post Term Period”).
 
(b)  If, during the Post Term Period, Executive’s employment is terminated by
the Company for Cause or Executive resigns other than due to an Effective
Termination, Executive will be entitled to such compensation and benefits as set
forth in Section 3.2(b) of this Agreement.
 
(c)  If, during the Post Term Period, Executive’s employment is terminated by
the Company without Cause (other than for death or Disability) or Executive
resigns due to an Effective Termination, in either case prior to Executive’s
attainment of age 60, then subject to Executive’s execution, delivery and
non-revocation of a release of claims against the Company and its affiliates, on
a form reasonably satisfactory to the Company, Executive shall be entitled to
receive, in full discharge of all of the Company's obligations to Executive:
 
(i)  an amount equal to one times Base Salary and Target Bonus, payable in equal
installments in accordance with the Company’s regular payroll practices; and
 
(ii)  such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s at-will employment by the Company
following the expiration of the Term of Employment, except as set forth in this
Section 4.4, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
3.5   Calculation of Bonus
.  For purposes of Section 3.1(b)(ii) above, the pro-rated portion of the annual
bonus referenced in such section shall be determined by multiplying such annual
bonus by a fraction, the numerator of which shall be the number of days during
such fiscal year that Executive was employed and the denominator of which shall
be 365.
 
3.6  No Mitigation
 
.  If Executive's employment hereunder is terminated , the Company's payment
obligations shall be absolute and unconditional, Executive shall not be
obligated to mitigate his damages, and there shall be no offset against any
amounts due Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that Executive may obtain.
 
3.7  Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 6.1 hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
 
3.8  Board/Committee Resignation.  Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Board (and any committees thereof) and
the Board of Directors (and any committees thereof) of any of the Company’s
subsidiaries or affiliates.
 
4.  Certain Covenants of Executive
 
4.1  Covenants Against Competition
 
.  Executive acknowledges that the services to be furnished by Executive
hereunder and the rights and privileges granted to the Company by Executive are
of a special, unique, unusual, extraordinary and intellectual character which
give them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in any action at law, and a breach or threatened breach
by Executive of any of the provisions contained in this Section 4.1 will cause
the Company irreparable injury and damage. In order to induce the Company to
enter into this Agreement, Executive covenants and agrees that:
 
4.1.1  Non-Compete
 
.  Executive agrees that, while employed by the Company and thereafter until the
later of (x) December 31, 2010 and (y) 12 months following any termination of
employment, he will not, in any manner directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed by, or connected in any manner with, in any capacity
(including, without limitation, as an employee, consultant, officer, director,
partner, advisor or joint venturer), or provide services to or on behalf of, any
corporation, firm or business, or any affiliate of any corporation, firm or
business, that directly or indirectly engages in any business which competes
with the Company or any of its affiliates in the multi-channel video programming
distribution business in the United States or in Latin America (whether
satellite, cable, telephone or other method of distribution).  The foregoing
does not prohibit Executive’s ownership of less than five percent (5%) of the
outstanding common stock of any company whose shares are publicly traded on a
national stock exchange, are reported on NASDAQ, or are regularly traded in the
over-the-counter market by a member of a national securities exchange.
 
4.1.2  Code of Ethics and Business Conduct
 
.  Executive agrees to abide by the provisions of the Company’s Code of Ethics
and Business Conduct (receipt of which is hereby acknowledged) at all times
during his employment with the Company.
 
4.1.3  Non-Solicitation.   Executive shall not, while employed by the Company
and thereafter until the later of (x) December 31, 2010 and (y) 12 months
following any termination of employment, directly or indirectly (i) induce,
solicit or attempt to induce or solicit any executive, professional or
administrative employee of the Company or any of its affiliates, to leave the
Company or its affiliates or to render services for any other person, firm or
corporation or (ii) induce or attempt to induce any key programming or equipment
supplier, or key distributor, to terminate or materially adversely change its
relationship with the Company or any of its affiliates.
 
4.1.4  Property of the Company
 
.  Executive acknowledges that the relationship between the parties hereto is
exclusively that of employer and employee, and that the Company’s obligations to
him are exclusively contractual in nature.  The Company and/or its affiliates
shall be the sole owner or owners of all the fruits and proceeds of Executive’s
services hereunder, including, but not limited to, all ideas, concepts, formats,
suggestions, developments, arrangements, designs, packages, programs, scripts,
audio visual materials, promotional materials, photography and other
intellectual properties and creative works which Executive may prepare, create,
produce or otherwise develop in connection with and during his employment
hereunder, including, without limitation, all copyrights and all rights to
reproduce, use, authorize others to use and sell such properties or works at any
time or place for any purpose, free and clear of any claims by Executive (or
anyone claiming under him) of any kind of character whatsoever (other than
Executive’s right to compensation hereunder).  Executive agrees that he will
have no right in or to such properties or works and shall not use such
properties or works for his own benefit or the benefit of any other
person.  Executive shall, at the request of the Company, execute such
assignments, certificates, applications, filings, instruments or other
documents, consistent herewith, as the Company may from time to time reasonably
deem necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties or
works.
 
4.1.5  Confidential Information
 
.  With the exception of Executive's personal files, all memoranda, notes,
records and other documents made or compiled by Executive, or made available to
him during his employment with the Company concerning the business or affairs of
the Company or its affiliates shall be the Company's property and shall be
delivered to the Company on the termination of this Agreement or at any other
time on request.  Executive shall keep in confidence and shall not use for
himself or others, or divulge to others, any information concerning the business
or affairs of the Company or its affiliates which is not otherwise publicly
available and which is obtained by Executive as a result of his employment,
including, but not limited to, trade secrets or processes and information deemed
by the Company to be proprietary in nature, including, without limitation,
financial information, programming or plans of the Company or its affiliates,
unless disclosure is permitted by the Company or required by law.
 
4.1.6  Right to Use Name
 
.  The Company and its affiliates shall have the right to use Executive's
biography, name and likeness in connection with their business, including in
advertising its products and services, but not for use as a direct or indirect
endorsement.
 
4.1.7  Cooperation
 
.  Executive agrees that while employed by the Company and at any time
thereafter, he will cooperate in the Company's defense or prosecution against
any threatened or pending litigation or in any investigation or proceeding by
any governmental agency or body (or any appeal from any such litigation,
investigation or proceeding) that relates to any events or actions which
occurred during the Term of Employment or any Post Term Period.
 
4.1.8  Survival
 
.  The covenants set forth above in this Section 5.1 (the “Restrictive
Covenants”) shall survive the termination of this Agreement.
 
4.2  Severability of Covenants
 
.  If any court determines that any of the Restrictive Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the Restrictive Covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions.
 
4.3  Blue-Pencilling
 
.  If any court construes any of the Restrictive Covenants, or any part thereof,
to be unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
 
5.  Executive Representation.  Executive represents and warrants to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of his duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
 
6.  Other Provisions
 
6.1  Notices
 
.  Any notice or other communication required or which may be given hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier or two days after it has been mailed by United
States express or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:
 
(a)           If to the Company, to:
The DIRECTV Group, Inc.
2230 E. Imperial Highway
El Segundo, CA 90245
Attention: Corporate Secretary
Telecopy: (310) 964-0838
(b)           If the Executive, to:
Chase Carey
61 Summersweet Lane
New Canaan, CT 06840

Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.  Notice of change of address shall be
effective only upon receipt.
 
6.2  Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the employment of Executive by the Company.  There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates including, without limitation,
the Prior Agreement.  The 2004 Stock Plan Performance Stock Unit Award Agreement
dated as of March 16, 2004, and the 2004 Stock Plan Non-Qualified Stock Option
Agreement dated as of March 16, 2004 between the Company and Executive, shall
each remain in effect in accordance with their respective terms, except that
references in each such agreement to the “Employment Agreement” shall mean this
Agreement, rather than the Prior Agreement.
 
6.3  Waivers and Amendments
.  This Agreement may be amended, modified, superseded, canceled, renewed or
extended, and the terms and conditions hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance.  No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege hereunder, nor
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.
 
6.4  Governing Law; Consent to Jurisdiction
 
.  This Agreement shall be governed by and construed in accordance with the laws
of the State of New York applicable to agreements made within the State of New
York, without regard to its conflict of law rules which are deemed applicable
herein.  The parties hereto agree that any controversy which may arise under
this Agreement or out of the relationship established by this Agreement would
involve complicated and difficult factual and legal issues and that, therefore,
any action brought by the Company against Executive or brought by Executive,
alone or in combination with others, against the Company, whether arising out of
this Agreement or otherwise, shall be determined by a judge sitting without a
jury.
 
6.5  Assignment
 
.  This Agreement and the Executive's rights and obligations hereunder may not
be assigned by Executive.  Any purported assignment or delegation by Executive
in violation of the foregoing shall be null and void ab initio and of no force
and effect.  The Company may assign this Agreement and its rights, together with
its obligations hereunder, to an affiliate of the Company or to a person or
entity which is a successor in interest to substantially all of the business
operations of the Company.  Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.
 
6.6  Successors; Binding Agreement.  This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
6.7  Section 409A of the Code.  Notwithstanding anything herein to the contrary,
(i) if, at the time of the Executive’s termination of employment with the
Company, the Executive is a “specified employee” as defined in Section 409A of
the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payments of money or other benefits due to the
Executive hereunder would cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the
Compensation Committee or the Board, that does not cause such an accelerated or
additional tax or result in an additional cost to the Company.  The Company
shall consult with its legal counsel and tax accountants in good faith regarding
the implementation of the provisions of this Section 7.7, which shall be done
only in a manner that is reasonably acceptable to the Executive; provided,
however, that neither the Company, any subsidiary or other affiliate of the
Company, nor any of their employees or representatives shall have any liability
to the Executive with respect thereto.
 
6.8  Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
6.9  Counterparts
 
.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
6.10  Headings
 
.  The headings in this Agreement are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date, after approval of this Agreement by the Compensation Committee and the
Board of Directors of the Company, with effect as of the Effective Date.
 
THE DIRECTV GROUP, INC.
 


 
By: /s/ Charles R.
Lee                                                                
Name:  Charles R. Lee
Title:  Chairman of the Compensation Committee
 
 
/s/ Chase Carey
 
Chase Carey
 

Exhibit A




DEFINITIONS




“Cause” shall mean: (i) Executive’s willful and continued failure to perform his
material duties with respect to the Company as provided hereunder (other than
due to Disability); (ii) the commission of any fraud, misappropriation or
misconduct by Executive that causes demonstrable material injury, monetarily or
otherwise, to the Company or any affiliate; (iii) Executive’s conviction of, or
plea of guilty or nolo contendere to, a felony; (iv) the failure by Executive to
comply, in any material respect, with any applicable restrictive covenants; or
(v) the failure by Executive to comply with any other undertaking set forth in
his employment agreement or any other agreement Executive has with the Company
or any affiliate or any breach by Executive thereof, if such failure or breach
is reasonably likely to result in a demonstrable material injury to the Company
or any affiliate, in each case, that is not cured, to the extent curable, within
30 days of written notice from the Company or otherwise satisfactorily
explained.


The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of seventy-five percent (75%) of
the entire membership of the Board (excluding, however, Executive, to the extent
he is a member of the Board at such time) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, Cause exists and
specifying the particulars thereof in detail.




“Disability” shall mean Executive’s inability to perform all of his material
duties under the Agreement for more than 180 days in any 360 day period as a
result of physical or mental incapacity or illness which is reasonably likely to
continue indefinitely.  Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company.  If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in
writing.  The determination of Disability made in writing to Executive and the
Company shall be final and conclusive for all purposes of the Agreement.




“Effective Termination” shall mean the occurrence of any of the following,
without Executive’s consent: (i) Executive is required to report to any person
or group, other than the Board or the Board is not the Board of Directors of a
public company; (ii) a reduction in Executive’s base salary or bonus
opportunity; (iii) the assignment to Executive by the Company of duties
inconsistent with, or the significant reduction of the titles, powers, duties
and functions associated with his positions, titles or offices; or (iv) the
relocation of Executive’s principal office to a location more than 50 miles from
the New York City or Los Angeles metropolitan area; provided, that any of the
events described in clauses (i) – (iv) above shall constitute an Effective
Termination only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes an
Effective Termination; and provided further, that Executive shall cease to have
a right to terminate due to Effective Termination on the 60th day following the
later of the occurrence of the event or Executive’s knowledge thereof, unless he
ha

